SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

660
CAF 12-00090
PRESENT: SCUDDER, P.J., SMITH, CARNI, LINDLEY, AND MARTOCHE, JJ.


IN THE MATTER OF CHARLENE H. FULLER,
PETITIONER-RESPONDENT,

                     V                                             ORDER

WILLIAM H. WALKER, RESPONDENT-RESPONDENT.
-----------------------------------------
MICHELE E. DETRAGLIA, ESQ., ATTORNEY FOR
THE CHILD, APPELLANT.


MICHELE E. DETRAGLIA, ATTORNEY FOR THE CHILD, UTICA, APPELLANT PRO SE.


     Appeal from an order of the Family Court, Oneida County (Joan E.
Shkane, J.), entered August 9, 2011 in a proceeding pursuant to Family
Court Act article 6. The order, among other things, adjudged that the
parties have split custody of the subject child.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   June 29, 2012                        Frances E. Cafarell
                                                Clerk of the Court